O’SCANNLAIN, Circuit Judge,
dissenting:
Of course the majority is correct in concluding that the discrepancies in Briones’s testimony suggest that his story is incredible; the immigration judge so found. The problem is that the purported facts in the record, if taken to be true, do not compel the conclusion that Briones was persecuted on account of political opinion. Therefore, we need not reach the issue of credibility, remand is unnecessary and, for these reasons, I must respectfully dissent.
Let us recall the standards established by the Supreme Court in INS v. Elias-Zacarias, 502 U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). First, our review of BIA decisions is highly deferential; we may reverse only if the evidence “was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.” Id. at 483^484, 112 S.Ct. 812 (emphasis added). Second, to be statutorily eligible for asylum, Briones must demonstrate a well-founded fear of future persecution “on account of race, religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42). The words “on account of’ require an inquiry into the persecutor’s motives, and the political opinion we investigate is that of the victim, and not that of the persecutor. Id. at 482, 483, 112 S.Ct. 812. Recall further that “political opinion is ... a narrow term, encompassing beliefs but not activities.” Canas-Segovia v. INS, 970 F.2d 599, 601 (9th Cir.1992) (emphasis in original).
Briones sought asylum because of threats made against him by the NPA due to his service as a confidential informant for the Philippine government. As Briones stated in his opening brief, the NPA “is out to kill him because of his *731works as confidential agent of the military.” Even the majority states that Briones’s story indicates “he faces future persecution on account of his past activities as a government informer.” Briones and the majority are correct to that extent; substantial evidence certainly supports the BIA’s determination that the persecutors’ interest was retaliation against a perceived informer. But it fails to establish that the NPA was motivated to persecute Briones on account of Briones’s political opinion. Rather it demonstrates retaliation and self-protection by the NPA and, in my view, “it is reasonable to assume that the retaliation would occur regardless of what political opinion, if any, the respondent held.” Adhiyappa v. INS, 58 F.3d 261, 265 (6th Cir.1995) (quoting the BIA decision).
Indeed, in a similar case, the Sixth Circuit held that the BIA’s “determination that Petitioner’s persecution was not on account of his political opinion” was supported by substantial evidence. Id. at 268. Adhiyappa, an Indian Tamil working at a Sri Lankan university, acted as a government informant by passing on information about student activists who supported the Tamil separatist cause. When the Tamil separatists threatened Adhiyappa, Adhi-yappa fled to the United States and claimed asylum based on political opinion. In affirming the denial of Adhiyappa’s asylum petition, the court explained that “the evidence would support a conclusion ... that it was his status as an informant, not his political opinion, that spurred their hatred.” Id. The court noted that 8 U.S.C. § 1101(a)(42)(A) “provides protection for individuals who are persecuted on account of their political opinion, but it does not include all individuals who are persecuted because their actions tend to obstruct the activities of politically-motivated organizations, even where those activities may be in part motivated by political opinion.” Id.
The attack on Briones can easily be analogized to the attack on Elias-Zacarias. In Elias-Zacarias, the Court held that a guerilla organization s attempt to conscript a Guatemalan native into its military forces did not necessarily constitute “persecution on account of political opinion.” Elias-Zacarias, 502 U.S. at 481-482, 112 S.Ct. 812. Rejecting the argument that a political opinion should be imputed per se in such situations, the Court noted: “Even a person who supports a guerilla movement might resist recruitment for a variety of reasons — fear of combat, a desire to remain with one’s family and friends, a desire to earn a better living in civilian life, to mention only a few.” Id. at 482, 112 S.Ct. 812. Confronting Elias-Zacarias’s argument that the persecutor’s motives in forcibly recruiting members were necessarily political, the Court stated first, that the emphasis must be on the “victim’s political opinion, not the persecutor’s,” and second, that “the mere existence of a generalized ‘political’ motive underlying the guerillas’ forced recruitment is inadequate to establish ... the proposition that Elias-Zacarias fears persecution on account of political opinion, as § 101(a)(42) requires.” Id. (emphasis in original).
Likewise in Adhiyappa, as in Briones’s case, it is doubtful that the petitioners’ political opinions played any role at all. “One might undertake to inform government officials of the names of members of a militant separatist group for reasons other than political opinion.” Adhiyappa, 58 F.3d at 267. In fact, as in Elias-Zacarias, Briones’s testimony actually demonstrates that he was not motivated by political opinion. Briones testified that he agreed to serve as an informant because of concerns about the damage the NPA had caused to his hometown. Briones was motivated to protect his home town from the destruction caused by the NPA; there is no evidence he was motivated by a disagreement with the NPA’s communist mission. Cf. Elias-Zacarias, 502 U.S. at 482, 112 S.Ct. 812 (Elias-Zacarias “testified that he refused to join the guerillas because he was afraid that the government would retaliate against him and his family if he did so.”). *732Even if we were to consider Briones’s actions as politically motivated, he “still has to establish that the record ... compels the conclusion that he has a ‘well-founded fear’ that the guerillas will persecute him because of that political opinion, rather than because of his” acts as a government informer. Id. at 483, 112 S.Ct. 812 (emphasis in original). Briones did not present any evidence suggesting that the guerillas erroneously believed that his informant service was politically based. See id. at 482, 112 S.Ct. 812. Moreover, even though the NPA was certainly forwarding its own political agenda by attempting to rid itself of a spy, this appears to be “the mere existence of a generalized ‘political’ motive” and “is inadequate to establish ... the proposition that [Briones] fears persecution on account of political opinion, as § 101(a)(42) requires.” Id. (emphasis in original).
The majority interestingly ignores the BIA’s finding that Briones failed to present evidence that the Philippine government would be either unable or unwilling to protect him or that he ever sought such protection. This court has held that persecution may be “inflicted either by the government or by persons or organizations which the government is unable or unwilling to control.” Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997). See also Korablina v. INS, 158 F.3d 1038, 1044 (9th Cir.1998) (“Persecution may be found by cumulative, specific instances of violence and harassment toward an individual ... not only by the government, but also by a group the government declines to control.”); Singh v. INS, 134 F.3d 962, 967 n. 9 (9th Cir.1998) (“[PJrivate individuals that the government is unable or unwilling to control can persecute someone.”). Because the NPA is not the government, Briones had the burden of showing that the Philippine government was “unable or unwilling” to control the NPA. As the BIA correctly found, Briones failed to present evidence to this effect.
The record in this case does not compel a conclusion that the findings of the BIA were wrong. The record presents no evidence to suggest that the NPA threatened Briones’s life because he held political opinions antithetical to its own. Rather, the evidence shows that the NPA was attempting to shut off an information source that was exceedingly damaging to its operations and to retaliate against a man who had wreaked so much havoc to its plans. Indeed, even the majority acknowledges that “[i]t is a case of threatened retaliatory death for causing death.” On these facts, I simply cannot say that “no reasonable factfinder could fail to find” that the persecution was on account of Briones’s political opinions.
I would deny the petition for review and affirm the decision of the BIA in this case.